 



Exhibit 10.2
May 28, 2007
Michael McAndrew
Black Box Corporation of Pennsylvania
Norstan, Inc.
1000 Park Drive
Lawrence, PA 15055

  Re:     SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 24,
2005, as amended by First Amendment to the Second Amended and Restated Credit
Agreement dated as of February 17, 2005 and Second Amendment to the Second
Amended and Restated Credit Agreement dated as of March 28, 2006, as the same
may be or have been further amended from time to time (the “Credit Agreement”)
entered into by and among BLACK BOX CORPORATION OF PENNSYLVANIA, a Delaware
corporation (“BBCPA”), and NORSTAN, INC., a Minnesota corporation (“Norstan” —
BBCPA and Norstan are sometimes individually referred to herein as a “Borrower”
and collectively as the “Borrowers”), BLACK BOX CORPORATION, a Delaware
corporation (the “Parent”), the guarantors parties hereto from time to time
(together with the Parent, the “Guarantors”), the Lenders parties hereto from
time to time and CITIZENS BANK OF PENNSYLVANIA, a banking association organized
and existing under the laws of the Commonwealth of Pennsylvania, as
administrative agent for the Lenders parties hereunder (in such capacity,
together with the successors in such capacity, the “Agent”)

Dear Mr. McAndrew:
     Reference is made to the Credit Agreement. Terms in this letter that are
not defined in this letter shall have the meanings given to those terms in the
Credit Agreement, unless the circumstances clearly require otherwise. Further,
reference is made to that certain letter agreement entered into by and among the
Lenders, the Agent and the Borrowers dated February 28, 2007 (the “Waiver
Letter”).
     The Waiver Letter provided that the Lenders would agree to waive certain
Defaults (as defined in the Waiver Letter) provided that the Borrowers deliver
third quarter financial statements and the Form 10-Q of the Parent to the
Lenders on or prior to May 28, 2007. You have requested that the Lenders agree
to extend the date upon which the Borrowers must deliver such financial
statements and Form 10-Q until June 29, 2007.
     Subject to the terms and conditions of this letter agreement and provided
that the Borrowers deliver such third quarter financial statements and the Form
10-Q of the Parent to the Lenders on or prior to June 29, 2007, the Lenders
agree to waive the Defaults (as defined in the Waiver Letter).

 



--------------------------------------------------------------------------------



 



     The Borrowers represent and warrant that: (i) subject to the last sentence
of this paragraph, all of the representations and warranties contained in the
Credit Agreement, the Notes and the other Loan Documents are true and correct,
as if made on the date hereof, (ii) after giving effect to the terms of this
letter agreement, no Event of Default or Potential Default exists on and as of
the date hereof and the Borrowers are in compliance with all of the terms of the
Credit Agreement, the Notes and the other Loan Documents, and (iii) the
Borrowers are authorized to execute and deliver this letter agreement. The
Lenders have been advised by the Parent that, as a result of the Parent’s
ongoing review of its stock option practices, the Parent will need to restate
its historical financial statements to record additional non-cash compensation
expense related to stock option grants and to make other related adjustments.
Accordingly, the financial statements, certificates, documents and other
information previously delivered or to be delivered to the Lenders were not
accurate and complete in all material respects with respect to these potential
adjustments.
     Except as specifically amended hereby, each of the Credit Agreement and the
Loan Documents shall remain in full force and effect in the form in which it
existed on the date hereof prior to giving effect to the terms of this letter
agreement and the Borrowers ratify and affirm each of the Credit Agreement and
the Loan Documents in its respective entirety (subject to the amendments
specifically provided for herein).
     Nothing contained in this letter shall be construed to impair the security
of the Agent or the Lenders or their successors and assigns under the Credit
Agreement or any of the other Loan Documents nor affect or impair any rights or
powers that the Agent or the Lenders may have under the Credit Agreement or the
other Loan Documents for the recovery of the indebtedness of the Borrowers to
the Lenders in case of non-fulfillment of the terms, provisions and covenants
contained in this letter or the terms, rights, powers and covenants of the
Credit Agreement and the other Loan Documents not modified by this letter. All
rights, powers and remedies of the Agent and the Lenders under any other
agreement now or at any time hereafter in force between the Agent, the Lenders
and the Borrowers shall be cumulative and not alternative and shall be in
addition to all rights, powers and remedies given to the Agent and the Lenders
by law.
     If the foregoing accurately sets forth our understanding with respect to
the matters contained herein, please accept this letter agreement by signing
where indicated below. This letter agreement shall not be enforceable against
the Lenders and shall not act as a modification to any of the terms of the
Credit Agreement until such time as it has been accepted by the Borrowers and
the Required Lenders, to be evidenced by delivery of the signatures of the
Borrowers and the Required Lenders as provided below.

                Very truly yours,
 
       
 
            CITIZENS BANK OF PENNSYLVANIA
 
       
 
       
 
  By:   /s/ Debra McAllonis
 
       
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



Agreed to and accepted,
intending to be legally bound
hereby, this 28th day of
May, 2007.

        Borrowers:
 
    BLACK BOX CORPORATION OF PENNSYLVANIA
 
   
By:
  /s/ Michael McAndrew
 
   
Title:
  Secretary and Treasurer
 
   
 
    NORSTAN, INC.
 
   
By:
  /s/ Michael McAndrew
 
   
Title:
  CFO, Secretary and Treasurer
 
   
 
    Guarantors:
 
    BLACK BOX CORPORATION and
each of the DOMESTIC SUBSIDIARIES
which are Guarantors
 
   
By:
  /s/ Michael McAndrew
 
   
Title:
  Secretary
 
   
 
    Lenders:
 
    WACHOVIA BANK, NATIONAL ASSOCIATION
 
   
By:
  /s/ Patrick J. Kaufmann
 
   
Title:
  Senior Vice President
 
   
 
    BANK OF AMERICA, N.A., successor by merger to
Fleet National Bank
 
   
By:
  /s/ Sandra Gueirieri
 
   
Title:
  Vice President

SIGNATURES CONTINUED ON THE NEXT PAGE

 



--------------------------------------------------------------------------------



 



        NATIONAL CITY BANK OF PENNSYLVANIA
 
   
By:
  /s/ Emil Kwaczala
 
   
Title:
  Vice President
 
   
 
    US BANK
 
   
By:
  /s/ Frances W. Josephic
 
   
Title:
  Vice President
 
   
 
    KEYBANK NATIONAL ASSOCIATION
 
   
By:
  /s/ David A. Wild
 
   
Title:
  Vice President
 
   
 
    MELLON BANK, N.A.
 
   
By:
  /s/ Charles W. Staub
 
   
Title:
  Senior Vice President
 
   
 
    FIFTH THIRD BANK
 
   
By:
  /s/ James Janovsky
 
   
Title:
  Vice President
 
   
 
    COMERICA BANK
 
   
By:
  /s/ Erica Krzeminski
 
   
Title:
  Assistant Vice President
 
   
 
    PEOPLE’S BANK
 
   
By:
  /s/ George Paik
 
   
Title:
  Vice President
 
   
 
    PNC BANK, NATIONAL ASSOCIATION
 
   
By:
  /s/ Holly Kay
 
   
Title:
  Corporate Banking Officer

 